DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant respectuflly submits that the present amendments overcome the 101 rejection. Examiner disagrees. The additional elements merely recite that the subsequent lesion is treated in order of priority according to the lesion hardness measure determined by artificial intelligence. As previously noted, a physician might visually inspect an image of the lesions and estimate the hardness according to the brightness of the calcified lesions and mentally determine the order or priority for treating the lesions, where the lower priority lesion is treated subsequent to a higher priority lesion. 
Response to Remarks filed on 8/3/2020
Applicant respectuflly submits that the claims as a whole recite a practical application and are therefore eligible under step 2A prong 2 because the claims recite a specific manner for diagnosis, validation and treatment, where this specific manner includes determing a lesion to be treated first. Examiner respectfully disagrees. This specific manner of identifying priority of treament is not a practical application of the abstract idea. Morever, this limitation of determining a lesion to be treated first was evaluated as an abstract idea in prong 1. In prong 2, additional claim elements must be considered to determine whether the abstract idea is integrated into a practical application. 
Applicant further submits that no evidence has been provided under step 2B that shows this “additional feature” in combination with other features, to be well-understood, routine and conventional. Examiner respectfully disagrees. Under step 2B, the additional elements are evaluated to determine whether they recite significantly more than the judicial exception, which is 
Applicant respectfully traverses the Official Notice taken by the Examiner. Examiner herewith provides documentary evidence for artificail intelligence. See Abramoff et al.[1] abstract: machine learning or artificial intelligence for detecting lesions. See also Alberti et al.[2] abstract. See also Macedo et al.[3]
Applicant respectfully submits that Examiner failed to establish prima facie case of obviousness for lacking any articulated reasoning. Examiner respectfully disagrees. Paragraph 2 on page 7 explicilty provides articulated reasonings for obviouness. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6, 8-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claims 1 and 10 recite method claims comprising: acquiring electromagnetic wave information or image, acquiring lesion hardness information on each of the lesions and determining a lesion to be treated first based on the [4]  Claim 10 additionally stipulates “validating a diagnosis by using the lesion hardness information.” This too falls under mental processes—a medical expert can visually inspect the image and classify, validate or confirm a diagnosis, as is often done by radiologists through visual or mental inspection of medical images. The claims do not recite addition elements that integrate the abstract idea into a practical application. Finally, under step 2B, the additional limitation of using artificial intelligence for diagnosing lesions does not recite significantly more than the judicial exception—the limitation is described at a high level of generality which is indicative that an inventive concept might not be present. The claims do not recite any additional elements. 
The additional amended elements merely recite that the subsequent lesion is treated in order of priority according to the lesion hardness measure determined by artificial intelligence. As previously noted, a physician might visually inspect an image of the lesions and estimate the hardness according to the brightness of the calcified lesions and mentally determine the order or priority for treating the lesions, where the lower priority lesion is treated subsequent to a higher priority lesion. 

Claims 2-4 likewise do not recite additional elements—they merely reiterate that the priority of treatment is based on the hardness information. Claim 5 merely recites an instruction to 
Claims 7-11 merely recite different machine learning algorithms for identifying a lesion and performing a diganosis, which are described at a high level of generality, which is indicative that an inventive concept may not be present. 
Claim 14 recites limitations of introducing a catheter from an artery of an arm of a patient, advancing and placing the catheter tip to the aortailiac bifurcation, inserting the catheter into lumen, treating a hard lesion first and then projecting the catheter tip to treat a softer lesion next. These limitations fall under certain methods of organizing human activity grouping of abstract ideas, because the limitations are merely rules or instructions to be followed by a medical professional. They do not recite any additional limitations.  
Claims 15-16 merely provide instruction to use the catheter/therapeutic catheter to treat the softer lesion, which again falls under ‘certain methods of organizing human behavior’—merely reciting an instruction to be followed. Same is true with claims 17-18 and 20. Claim 19 merely stipulates that the diagnostic information is image information. The limitations do not integrate the judicial exception into a practical application nor do they provide an inventive concept, as they are described at a high level of generality. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-6, 8-21 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson[5] and further in view of Grady et al.[6] 
With regard to claim 1, Anderson teaches method for diagnosing lesions in a plurality of bifurcated lumens, the plurality of bifurcated lumens being connected to a biological lumen via a bifurcation from a main lumen (see fig. 7, ¶¶ 66: bifurcation lesions), the method comprising: acquiring electromagnetic wave information on a patient (see ¶¶ 51, 66: image acquired); identifying a plurality of lesions from the electromagnetic wave information, the plurality of lesions including one or more lesions in each of the plurality of bifurcated lumens (see ¶¶ 51, 66: identifying lesions; see fig. 7: one or more lesions); acquiring lesion hardness information on each of the plurality of lesions (see ¶¶ 51, 66: degree of calcification or hardness).
Anderson teach determining treatment options based on the degree of calcification, which is a measure of the disease severity (see 5, 53, 67), but fail to explicitly teach determining a lesion to be treated first among the plurality of lesions based on the lesion hardness information. However, because the degree of calcification is a measure of the severity of the lesions, the teachings of Anderson would appear to anticipate the claimed limitation of  prioritizing treatment based on the degree of calcification or severity. Alternatively, it would have at least been obvious for one skilled in the art to arrive at the claimed invention in view of Anderson. In particular, it would have been obvious for one skilled in the art to prioritize treatment based on degree of calcification, because it is a measure of severity, and more severe cases are typically treated before the milder cases. 

One skilled in the art would have found it obvious to combine the teachings to arrive at the claimed invention. In particular, it would have been obvious to incorporate these machine learning algorithms into the teachings of Anderson in order to enhance or improve the detection or classification or diagnosis of medical images or lesions in particular. 
Anderson does not explicitly teach the amended features reciting plurality of lesions to be treated in order of priority. However, it is common knowledge, especially for one skilled in the art such as a doctor, to be aware of the fact that a patient might have more than one lesion. Examiner takes Official Notice to this fact. And because prioritizing treatment options or treatments of lesions in the case where plurality of lesions exist would have been obvious for one skilled in the art, as previously noted, to prioritize treatment based on degree of calcification, because it is a measure of severity, and less severe cases are treated subsequent to the higher priority lesion. 

With regard to claim 2, see discussion of claim 1. Because the degree of calcification or hardness is the measure of severity, prioritizing treatment of hard lesions first followed by softer lesions would have been obvious. 
With regard to claim 3, see discussion of claim 1 and 2. Anderson further teach wherein in a case where the main lumen is an aorta, the bifurcation is an aortailiac bifurcation, and the plurality of bifurcated lumens are left and right lower limb arteries, and the left and right lower limb arteries each have lesions, the method comprising (see ¶ 30: limb bifurcations). 
With regard to claim 4, see claims 1-2. 
With regard to claim 6, Anderson teach detecting the electromagnetic waves obtained through the patient by irradiating the patient with electromagnetic waves, and obtaining ¶¶ 51, 66: image acquired).
With regard to claims 7-9, Anderson does not explicitly teach teach performing the diagnosis by artificial intelligence, determining the lesion to be treated first among the plurality of lesions by deep learning, or teach performing the diagnosis by reinforcement-learning using a result of treatment. However, Examiner takes Official Notice to the fact that it artificial intelligence, deep learning and reinforcement learning are well known in the art before the effective filing date and that these techniques have been used for diagnosis, detection or classification of lesions. It would have been obvious to incorporate these machine learning algorithms in order to enhance or improve the detection or classification or diagnosis of medical images or lesions in particular. 
With regard to claim 10, Anderson teach validation method for diagnosing lesions in a plurality of bifurcated lumens, the plurality of bifurcated lumens being connected to a biological lumen via a bifurcation from a main lumen, the validation method comprising (see fig. 7, ¶¶ 66: bifurcation lesions): acquiring patient information (see ¶¶ 70, 90: patient information; see ¶¶ 51, 66: patient image acquired); identifying a plurality of lesions from the patient information (see ¶¶ 51, 66: identifying lesions); acquiring lesion hardness information on the plurality of lesions (see ¶¶ 51, 66: degree of calcification or hardness); and determining treatment option and validating a diagnosis by using the lesion hardness information (see ¶¶ 70, 90: treatment option; ¶¶ 5, 51, 66: risk diagnosis and likelihood of treatment sucess determined from the lesion calcification). 
Anderson teach determining treatment options based on the degree of calcification, which is a measure of the disease severity (see 5, 53, 67), but fail to explicitly teach determining a lesion to be treated first among the plurality of lesions based on the lesion hardness information. However, because the degree of calcification is a measure of the severity of the lesions, the teachings of Anderson would appear to anticipate the claimed limitation of  prioritizing treatment based on the 
With regard to claims 11, 19-20, see discussion of corresponding claims. 
With regard to claim 12, Anderson teach using patient information after treatment in the validation method (see ¶¶ 70, 90: patient information).
With regard to claim 13, see discussion of claims 7-9 
With regard to claim 14, Anderson teaches treatment method for treating a patient having a lesion in each of left and right lower limb arteries connected via an aortailiac bifurcation to the aorta, the treatment method comprising (see ¶ 30: limb lesions): introducing a catheter from an artery of an arm of the patient, advancing and placing a catheter tip of the catheter to at least the aortailiac bifurcation of the patient and inserting a therapeutic catheter into a lumen of the catheter positioned (see ¶¶ 62, 70: angioplasty treatment inherently based on inserting catheter, ¶ 30: limb),
Anderson teach determining treatment options based on the degree of calcification, which is a measure of the disease severity (see 5, 53, 67), but fail to explicitly teach projecting the therapeutic catheter tip of the therapeutic catheter from the catheter tip, and treating a harder lesion first, and then projecting the therapeutic catheter tip of the therapeutic catheter from the catheter tip to treat a softer lesion. However, because the degree of calcification is a measure of the severity of the lesions, the teachings of Anderson would appear to anticipate the claimed limitation of  prioritizing treatment based on the degree of calcification or severity. Alternatively, it would have at least been obvious for one skilled in the art to arrive at the claimed invention in view of Anderson. In particular, it would have been obvious for one skilled in the art to prioritize treatment based on degree of calcification, because it is a measure of severity, and more severe cases are typically treated before the milder cases. 
With regard to claim 15-16, see discussion of claims 2 and 14. 
claim 17, Anderson does not explicitly teach wherein after treating the harder lesion, the method comprising: removing the therapeutic catheter from the catheter; and using a second therapeutic catheter in the treating of the softer lesion. However, Examiner takes Official Notice to the fact that it is well known in the art to treat different lesions or conditions using different catheters. The motivation would have been to use a different tool that is appropriate for the severity or hardness of the lesion. 
With regard to claim 18, Anderson teach wherein the catheter is a guiding catheter, the method comprising: using a catheter assembly including an inner catheter inserted in a lumen of the guiding catheter in the placing of the catheter tip of the catheter to at least the aortailiac bifurcation of the patient (see ¶¶ 27, 33: catheter guide wire).
With regard to claim 19-20, see discussion of corresponding claims above. 

Claims 5 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH YENTRAPATI whose telephone number is (571)270-7982.  The examiner can normally be reached on 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AVINASH YENTRAPATI/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        [1][1] US Publication No. 2015/0379708. 
        [2][2] Alberti, Marina, et al. "Automatic bifurcation detection in coronary IVUS sequences." IEEE transactions on biomedical engineering 59.4 (2012): 1022-1031.
        [3][3] Macedo, Maysa MG, et al. "A bifurcation identifier for IV-OCT using orthogonal least squares and supervised machine learning." Computerized medical imaging and graphics 46 (2015): 237-248.
        [4][4] See Anderson ¶ 4: “the severity of a stenosis is sometimes observed visually and roughly estimated based on experience.”
        [5][5] US Publication No. 2016/0157802.
        [6][6] US Publication No. 2018/0182096.